DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               FIRST PROTECTIVE INSURANCE, CO.,
           d/b/a FRONTLINE HOMEOWNERS INSURANCE,
                           Appellant,

                                    v.

                       WILLIAM B. STEELE,
                as Power of Attorney for Andrea Steele,
                               Appellee.

                              No. 4D17-793

                         [November 16, 2017]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Paul B. Kanarek, Judge; L.T. Case
No. 312016CA000914XXXXXX.

   Jay M. Levy and Ryan L. Marks of Jay M. Levy, P.A., Miami, and Monica
B. Sablon of Sheehe & Associates, P.A., Miami, for appellant.

   Richard M. Benrubi of Law Office of Richard M. Benrubi, P.A., West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.